IN THE SUPREME COURT OF THE STATE OF DELAWARE

GALEN D. BROOKS,                       §
                                       §     No. 520, 2016
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court of the
                                       §     State of Delaware
      v.                               §
                                       §     Cr. ID No. 1206011471
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                             Submitted: November 22, 2016
                             Decided:   February 14, 2017

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 14th day of February 2017 upon consideration of the appellant’s

opening brief, the appellee’s motion to affirm, and the Superior Court record, it

appears to the Court that:

      (1)    In 2013, a Superior Court jury found the appellant, Galen D. Brooks,

guilty of multiple counts of Tier 5, Tier 4, and Tier 2 Drug Dealing, Drug Dealing

without a Tier Designation (hereinafter “drug dealing convictions”) and Tier 4 and

Tier 2 Aggravated Possession and Possession of Cocaine (hereinafter “drug

possession convictions”). When sentencing Brooks in March 2015, the Superior

Court merged nine of the drug possession convictions with nine of the drug dealing
convictions and imposed sentence only for the drug dealing convictions, not the

drug possession convictions.

       (2)     In September 2016, Brooks filed a motion for correction of illegal

sentence under Superior Court Criminal Rule 35(a). Brooks claimed that his

prosecution and conviction for the multiple counts and different levels of drug

dealing and drug possession violated principles of double jeopardy. On September

27, 2016, the Superior Court denied the motion for correction of sentence as

untimely and repetitive and because a reduction of modification of sentence was

not warranted. This appeal followed.

       (3)     Having carefully considered the parties’ positions on appeal, we

affirm the denial of the motion for correction of sentence, albeit on grounds

different from those relied upon by the Superior Court.1 Brooks’ motion for

correction of sentence was fundamentally directed to the validity of his

convictions, not the legality of his sentence. A proceeding under Rule 35(a)

presupposes a valid conviction.2 The narrow function of Rule 35(a) is to correct an

illegal sentence, “not to re-examine errors occurring at the trial or other

proceedings prior to the imposition of sentence.”3 Brooks’ motion for correction



1
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that this Court
may affirm a trial court’s judgment for reasons different than those articulated by the trial court).
2
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
3
  Id. (quoting Hill v. United States, 368 U.S. 424, 430 (1962)).

                                                 2
of sentence was not an appropriate means to argue the alleged double jeopardy

violations in his underlying convictions.4

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




4
  See Del. Super. Ct. Crim. R. 61 (governing procedure for a collateral attack on a criminal
conviction).

                                             3